Case 2:16-cv-06794-AB-JC Document 323 Filed 01/13/20 Page 1 of 3 Page ID #:26680


       JEROME J. SCHLICHTER (SBN 054513)
   1   jschlichter@uselaws.com
       NELSON G. WOLFF (admitted pro hac vice)
   2   nwolff@uselaws.com
       MICHAEL A. WOLFF (admitted pro hac vice)
   3   mwolff@uselaws.com
       KURT C. STRUCKHOFF (admitted pro hac vice)
   4   kstruckhoff@uselaws.com
       SCHLICHTER BOGARD & DENTON, LLP
   5   100 South Fourth Street, Suite 1200
       St. Louis, MO 63102
   6   Telephone: (314) 621-6115
       Facsimile: (314) 621-5934
   7   Class Counsel for Plaintiffs
   8
   9                     UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11     CLIFTON W. MARSHALL, et al.,        Case No. 16-CV-6794 AB (JCx)
 12                           Plaintiffs,   DECLARATION OF JEROME J.
                                            SCHLICHTER IN SUPPORT OF
 13     v.                                  JOINT MOTION FOR
                                            PRELIMINARY APPROVAL OF
 14     NORTHROP GRUMMAN                    CLASS SETTLEMENT
        CORPORATION, et al.,
 15                                         DATE: January 31, 2020
                             Defendants.    TIME: 10:00 a.m.
 16                                         Courtroom 7B – 7th floor
 17                                         Hon. André Birotte Jr.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:16-cv-06794-AB-JC Document 323 Filed 01/13/20 Page 2 of 3 Page ID #:26681



   1         I, Jerome J. Schlichter, hereby declare as follows:
   2         1.     I am the founding partner of the law firm Schlichter Bogard & Denton,
   3   LLP, class counsel for the Plaintiffs. This declaration is submitted in support of
   4   Plaintiffs’ Memorandum in Support of the Joint Motion for Preliminary Approval
   5   of Class Settlement. I am familiar with the facts set forth below and able to testify
   6   to them.
   7         2.     There has been no collusion or complicity of any kind in connection
   8   with the negotiations for, or the agreement to, settle this class action. As illustrated
   9   in Plaintiffs’ Memorandum in Support of the Joint Motion for Preliminary
 10    Approval of Class Settlement, all settlement negotiations in this case were
 11    conducted at arm’s-length by adverse, represented parties. The negotiations were
 12    extensive and adversarial, and the parties engaged with a highly experienced
 13    mediator for in-person and telephonic mediation sessions over the course of the
 14    litigation. It is my opinion that the proposed settlement is not only “within the range
 15    of reasonableness,” but also is fair, reasonable, adequate, and in the best interests of
 16    the Northrop Grumman Savings Plan and its participants in light of the procedural
 17    and substantive risks Plaintiffs would face if litigation were to continue.
 18          3.     Attached to the Joint Motion for Preliminary Approval of Class
 19    Settlement as Exhibit A is a true and accurate copy of the Settlement Agreement
 20    between Plaintiffs and Defendants.
 21          4.     Each of the six class representatives in the above-referenced matter
 22    have a contract with this firm agreeing to a one-third fee to Schlichter Bogard &
 23    Denton, LLP in the event of any recovery.
 24    //
 25    //
 26    //
 27
 28
        CASE NO. 16-CV-6794 AB (JCX)                -1-                DECLARATION OF JEROME J.
                                                                                   SCHLICHTER
Case 2:16-cv-06794-AB-JC Document 323 Filed 01/13/20 Page 3 of 3 Page ID #:26682



   1         I declare under penalty of perjury that the foregoing is true and correct.
   2   Executed on January 13, 2020.
   3
                                           /s/ Jerome J. Schlichter
   4                                      Jerome J. Schlichter
   5
   6
   7
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
        CASE NO. 16-CV-6794 AB (JCX)               -2-                DECLARATION OF JEROME J.
                                                                                  SCHLICHTER
